Citation Nr: 0947496	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  00-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, denied 
service connection for PTSD.  The claim for service 
connection for PTSD is the only matter currently in appellate 
status.  See 38 C.F.R. § 20.200 (2009) (appeal consists of a 
timely filed notice of disagreement and, after issuance of a 
statement of the case, a substantive appeal). 

In his August 2000 substantive appeal the Veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  A 
May 2006 letter informed him that his hearing was scheduled 
for July 2006; however, the record reflects that he failed to 
report for this hearing.  As such, his hearing request is 
deemed withdrawn. 38 C.F.R. § 20.702(d) (2009).

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Buffalo, New York 
RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in 
correspondence dated in February 2003, the Veteran's 
representative indicated that the Veteran had recently 
contacted the organization with reference to his pending 
appeal to establish service connection for PTSD, scars, 
eczema, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In correspondence dated in August 2004, the Veteran filed a 
claim for service connection for hepatitis C, Agent Orange, 
and TDIU.  While a January 2006 rating decision denied 
service connection for hepatitis C and denied a TDIU, the RO 
has not addressed the February 2003 claims for service 
connection for scars or eczema and, it is not clear whether 
the August 2004 claim for Agent Orange was a request to 
reopen the previously denied claim for service connection for 
seborrheic dermatitis as a result of herbicide exposure.  
Accordingly, these matters are referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran has a current diagnosis of PTSD related to an 
in-service stressor that is supported by credible evidence.  


CONCLUSION OF LAW

The Veteran's current PTSD was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 
3.304(f).

[Parenthetically, the Board notes that the version of the law 
in effect at the time the appellant initially filed his claim 
for service connection for PTSD in 1997 required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).   
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with the circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A.  § 
1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. 
at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Rather, in such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. 
App. at 98.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App.  
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for PTSD is warranted.  



Factual Background and Analysis

The Veteran contends that he has PTSD as a result of in-
service stressors related to his service in Vietnam.  In his 
March 2001 stressor statement, he reported that he was 
assigned to the 1st Army Division in May 1970, at Fire Base 
Maze (also referred to as Fire Base Mace).  He indicated that 
his unit received incoming fire day and night during his 
first three weeks on Fire Base Maze.  He saw many wounded and 
killed.  He was later transferred to the 1st 8th Cavalry 
Division in Song Bay, assigned to LZ Dragon Head, location 
not known, where his unit again encountered firefights.  He 
added that his unit took 140 enemy prisoners.     

The Veteran was afforded a VA PTSD examination in June 1998.  
In describing his stressors, he stated that he was in combat 
in Vietnam with the 1st Cavalry Division, and was in multiple 
firefights as an infantryman.  He reported that he directly 
witnessed numerous casualties and was subjected to automatic 
weapons, mortars, and landmines.  He described an incident at 
Fire Base Mace, when his position was overrun by Viet Cong, 
and he was required to handle mutilated bodies and body parts 
and place them in bags.  The Axis I diagnosis following 
examination was PTSD.  The Axis IV diagnosis was combat 
stress.  

Records of VA treatment reflect diagnoses of and treatment 
for PTSD.  The Veteran was hospitalized from June to July 
1998 in a PTSD inpatient residential program.  The Axis I 
discharge diagnoses included PTSD, chronic.  The Axis IV 
discharge diagnosis was severe:  past combat experience.  In 
describing his military history during that hospitalization, 
he reported that his unit was overrun by the enemy.  He added 
that he was involved in evacuating bodies, body counts, and 
usual fire fights with the enemy, and received incoming fire 
from rockets, mortars, artillery, sniper fire, and being 
ambushed.  During VA treatment in January 2009, he described 
his military experiences, including his compound being 
attacked three weeks after his arrival in Vietnam, and that 
he was exposed to enemy fire and witnessed wounded personnel 
during his two tours in Vietnam.  The Axis I diagnoses 
included PTSD combat type.     

The Veteran underwent PTSD examination again in September 
2009.  In describing his military history, he reported that 
he was a combat cook and served in three LZs, including LZ 
Dragonhead in Vietnam, receiving incoming fire and returning 
fire.  He stated that he served two tours in Vietnam and 
that, three weeks into his first tour, his compound was 
attacked and he was in the midst of serious contact with the 
enemy, including small arms fire, rockets, and mortars.  He 
reiterated that, during his tours in Vietnam, he was exposed 
to enemy fire and witnessed wounded personnel, both enemy and 
friendly.  The stressor event which he found particularly 
traumatic was described as combat experience.  The Axis I 
diagnoses included PTSD.  The examiner commented that the 
Veteran met the DSM-IV stressor criterion, and described the 
primary stressor as the military experiences as described.  

Considering the foregoing medical evidence, the Board finds 
that the first criterion of the claim, a current diagnosis of 
PTSD, is met.  

The second element of the service connection claim is also 
satisfied as the foregoing treatment records and VA 
examinations attribute PTSD to the Veteran's combat-related 
experiences in Vietnam, including receiving enemy fire and 
being involved in firefights with the enemy.  The Board notes 
that the findings of a physician are medical conclusions that 
the Board cannot ignore or disregard (see Willis v. 
Derwinski, 1 Vet. App. 66 (1991)), and these findings are not 
contradicted by any other medical findings.  Accordingly, the 
Board finds that the second requirement for service 
connection is satisfied.

As for the third requirement, the Board has considered the 
Veteran's assertions that he was involved in combat; however, 
despite his reports of combat participation, his service 
personnel records and Form DD 214 reflect that his principal 
duty in Vietnam was cook, and that he received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  None of these medals reflects that 
he engaged in combat with the enemy.  The Form DD 214 
reflects that he served in Vietnam from May 4, 1970, to March 
16, 1971, and from November 2, 1971, to April 17, 1972.  
Service personnel records associated with the claims file 
reflect that the Veteran was stationed with the 1st Personnel 
Services Company, 1st Cavalry Division from May 13, 1970 to 
September 28, 1970.  He was stationed with the Headquarters 
Company, 1st Battalion, 8th Cavalry, 1st Cavalry Division from 
September 28, 1970 to March 16, 1971.  He was stationed with 
the HMSC 185th Maintenance Battalion from November 9, 1971 to 
April 19, 1972.  

While his service personnel records verify that the Veteran 
served in Vietnam, service in a combat zone, without more, is 
not sufficient to establish that he engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991)

Although the Veteran's claimed stressful experiences of 
receiving enemy fire and being involved in firefights with 
the enemy are potentially combat related, the Board finds no 
objective indication that he saw combat during service.  In 
this regard, there is nothing in the service treatment 
records or service personnel records verifying that he was 
ever in combat.  

Absent objective evidence that the Veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395-396; 
Dizoglio, 9 Vet. App. at 166.  

In the September 2006 remand, the Board instructed that the 
RO should contact the U.S. Army and Joint Service Records 
Research Center (JSRRC) and request that they provide 
information that might verify the Veteran's stressors.  In an 
August 2009 response, the JSRRC indicated that it had 
reviewed the Daily Staff Journal submitted by the 1st 
Battalion, 8th Cavalry for the month of February 1971, and 
had verified that Headquarters and Headquarters Company were 
located at Fire Support Base Betty, with some support 
companies located at Dragon Head.  The JSRRC was unable to 
find documentation regarding a Fire Support Base Maze.  In 
the August 2009 response, the JSRRC stated that, the Daily 
Staff Journal dated February 9, 1970 reported that, at 2020 
hours, bunker #10 at Fire Support Base Betty engaged 
individuals to their front with grenades, mortars, and 
artillery.  The JSRRC noted that this was the only enemy 
action or attack on any unit of the 1st Battalion, 8th 
Cavalry.  

Following receipt of the JSRRC response, the Appeals 
Management Center sought clarification from the JSRRC, noting 
that the date of the incident provided was different than the 
date researched.  In an October 2009 reply, the JSRRC 
clarified that the Daily Staff Journal of the 1st Battalion, 
8th Cavalry, dated February 9, 1971, reported that at 2020 
hours, bunker #10 at Fire Support Base Betty engaged 
individuals to their front with grenades, mortars, and 
artillery.  The JSRRC reiterated that this was the only enemy 
action or attack on any unit of the 1st Battalion, 8th 
Cavalry, and added that there was no way it could place the 
Veteran at any location other than Fire Support Base Betty.  

The findings obtained from JSRRC clearly verify that attacks 
occurred at the area of operations of the Headquarters 
Company, 1st Battalion, 8th Cavalry, in February 1971, during 
the time when the Veteran was assigned to this unit.  In 
Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the Court 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 
Vet.App. 307 (1997) (holding that "corroboration of every 
detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure).  
The Court went on to note that 38 C.F.R. § 3.304(f) only 
requires credible supporting evidence that the claimed 
stressor occurred.  Pentecost, 16 Vet. App. at 129.  The 
Board finds that the October 2009 JSRRC response provides 
credible supporting evidence in regard to the claimed 
stressor of coming under enemy fire and being involved in 
fire fights with the enemy.  As such, the third criterion for 
service connection for PTSD, supporting evidence that the 
claimed in-service stressor occurred, is established.  

Resolving all doubt in the Veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.  See 38 
C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is allowed.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


